Citation Nr: 0806775	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from June 1965 to March 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision in which 
the RO, inter alia, denied the veteran's claims for service 
connection for bilateral hearing loss, for tinnitus, for 
PTSD, and for CAD.  In May 2005, the veteran filed a notice 
of disagreement (NOD) on all four claims, and the RO issued a 
statement of the case (SOC) in December 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2006.  

In July 2006, the veteran testified during a hearing at the 
RO; a transcript of the hearing is of record.  In December 
2006, the RO confirmed its earlier denials of the claims (as 
reflected in a supplemental SOC (SSOC)).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for several years after service, and the only competent, 
probative opinion to address the question of whether there 
exists a nexus between alleged in-service noise exposure and 
the veteran's hearing loss is adverse to the claim.  

3.  The first clinical evidence reflecting complaints of 
tinnitus was many years after service, and the only 
competent, probative opinion indicates that the veteran's 
tinnitus is not related to service.

4.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.

5.  Neither hypertension nor CAD were present in service, or 
for many years thereafter, and there is no medical evidence 
of a nexus between either disability and service.

6.  The only medical opinion on the question of a medical 
relationship between CAD and the veteran's service-connected 
diabetes mellitus weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).

4.  The criteria for service connection for CAD, to include 
as secondary to service-connected diabetes mellitus, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 119.  
However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In a November 2004 pre-rating letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate direct and secondary service 
connection claims, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims, to include evidence in his 
possession.  The March 2005 rating decision and the December 
2005 (SOC) included the legal authority governing claims for 
direct, presumptive and secondary service connection.  
Further, the December 2005 SOC and December 2006 SSOC reflect 
readjudication of the claims after issuance of the 
aforementioned documents.  Hence, the appellant is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

While the claimant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection were granted), or the type of evidence 
that impacts these types of determinations until the December 
2006 SSOC, on these facts, the RO's omission in this regard 
is not shown to prejudice the appellant.  Because the Board's 
decision herein denies the veteran's claims for service 
connection, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private and 
VA medical records and the reports of VA examinations.  The 
record also includes a statement from the Social Security 
Administration (SSA) reflecting that SSA was unable to locate 
the appellant's SSA folder.  Also of record and considered in 
connection with the claims are copies of the hearing 
testimony and various written statements provided by the 
veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A.  Hearing Loss and Tinnitus

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts in-service noise exposure while 
serving as a member of an artillery unit in the Republic of 
Vietnam, even though he was a cook.  He testified that he was 
exposed to shelling and small arms fire for a period of three 
months when his unit was located close to the Cambodian 
border and that the generators used to run their stoves were 
noisy and the heaters for the stoves use to explode 
constantly.  The veteran reported that he did not use hearing 
protection devices during his military service; and that he 
had constant bilateral tinnitus with onset during the Army.

The service medical records reflect no complaints, findings, 
or diagnosis of tinnitus or hearing loss in either ear to an 
extent recognized as a disability during the period of the 
veteran's active service.  Service medical records include 
reports of two different hearing evaluations, neither of 
which show a hearing loss disability as defined by § 3.385.  
For example, at discharge in March 1967, audiogram findings 
actually show an improvement in the veteran's hearing since 
his June 1965 induction audiogram.  At that time, audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
--
5
LEFT
0
0
0
--
10

Therefore, the veteran was not found to have right or left 
ear hearing loss in service.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Private treatment records dated from October 1995 to July 
2006 first reflect a diagnosis of mixed hearing loss in June 
2000, but offer no opinion as to the onset date or etiology 
of the veteran's hearing loss.  They do not contain a 
diagnosis of tinnitus.

VA outpatient treatment records dated from January 1998 to 
January 2005 reflect no complaints, findings, or diagnosis of 
hearing loss or tinnitus.  

During a January 2005 VA audiological evaluation, the 
veteran's chief complaint was listening to conversation in 
the presence of background noise.  He also reported a low 
ringing, bilateral recurrent tinnitus which was mild in 
nature.  The veteran gave a history of one episode of an 
outer and inner ear infection in the 1990s; otherwise, there 
was no other significant otological history.  Occupational 
noise exposure included working in air conditioning and 
refrigeration for 23 years, during which the veteran 
reportedly used ear protection.  He indicated that he noticed 
a change in his hearing in the past 10 to 15 years.  
Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
65
60
LEFT
20
20
35
60
50

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  The 
assessment was hearing in the right ear within normal limits 
through 1500 Hertz, then sloping from mild to moderately-
severe sensorineural hearing loss; and hearing in the left 
ear within normal limits through 1000 Hertz, then sloping 
from mild to moderately-severe sensorineural hearing loss at 
4000 Hertz.  

During a November 2006 VA audiological evaluation, the 
veteran stated that he believed that his time spent in the 
military might have something to do with his current 
hearing/ear conditions.  He reiterated his contention that, 
during his service in Vietnam, the heaters and generators 
used in food preparation as a cook emitted a constant high 
intensity hissing; that his duties brought him into combat 
zones with explosions and artillery fire of all sorts; and 
that he did not use hearing protection devices during his 
military service.  The veteran also reported that he had 
constant bilateral tinnitus with onset during the Army.  
Occupational noise exposure included working in air 
conditioning and refrigeration for 26 years, during which the 
veteran reportedly used ear protection.  Audiometric testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
70
65
LEFT
25
25
45
60
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 90 percent in the left ear.  The 
assessment was hearing in both ears within normal limits 
through 1000 Hertz, then sloping from mild to severe 
sensorineural hearing loss in the right and sloping from mild 
to moderately-severe sensorineural hearing loss in the left 
ear.  

Considering the claims for service connection for hearing 
loss and for tinnitus in light of the record and the 
governing legal authority, the Board finds that these claims 
must be denied.  

As noted above, the post-service evidence supports a finding 
of current hearing loss to an extent recognized as a 
disability in both ears as defined by § 3.385.  The veteran 
has complained of ringing in his ears.  In Charles v. 
Principi, 16 Vet. App. 370 (2002), the Court determined that 
tinnitus is the type of disorder associated with symptoms 
capable of lay observation.  However, the veteran's claims 
for service connection for hearing loss and tinnitus must be 
denied because there is no competent evidence whatsoever of a 
medical nexus between either disability and the veteran's 
period of service.  As noted above, there is no evidence of 
complaints, findings, or diagnosis of either disability until 
many years after service discharge.  The Board points out 
that passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Moreover, the only opinion addressing the etiology of the 
veteran's hearing loss and tinnitus weighs against the 
claims.  The November 2006 VA examiner reviewed the veteran's 
complaints and description of noise exposure, both during and 
after service, and the medical evidence in the claims file.  
However, after examining the veteran, the examiner concluded 
that neither the veteran's hearing loss nor tinnitus was 
incurred in service.  This opinion constitutes the only 
opinion to address the relationship between the veteran's 
current hearing loss and tinnitus and service, and neither 
the veteran nor his representative has identified, presented, 
or alluded to the existence of a contrary medical opinion-
i.e., one that, in fact, establishes a relationship between 
hearing loss and/or tinnitus and service.

B.  PTSD

The veteran also contends that he currently suffers from 
PTSD, as a result of his military service.  Specifically, he 
testified that he has not been diagnosed with PTSD, but 
reiterated that, even though he was a cook in Vietnam, as a 
member of an artillery unit he was exposed to combat.  In 
various written statements, he claimed that his unit was 
encircled for three months while serving at Pleiku and that 
his headquarters was attacked.  A copy of a newspaper article 
reflects that the veteran was stationed in the Central 
Highlands near Pleiku.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2007).  

Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.  

Service medical records show no complaints or diagnosis of, 
or treatment for, any psychiatric problems.  Nor does the 
veteran so claim.  Both his induction and separation 
examination reports lacked any findings of a psychiatric 
disability.  Service personnel records confirm that the 
veteran was a cook with an artillery unit in Vietnam, but 
fail to show that he was ever in combat.

Private treatment records dated from October 1995 to July 
2006 show no diagnosis of, or treatment for, a psychiatric 
disorder, to include PTSD.

VA outpatient treatment records dated from January 1998 to 
January 2005 reflect no psychiatric treatment and no 
diagnoses of any psychiatric disorder.  A December 2004 
outpatient note reveals the veteran's general non-compliance 
with dietary requirements and exercise and his report that he 
was under a lot of stress because of his wife's illness and 
impending surgery.

During a subsequent January 2005 VA PTSD examination, the 
veteran reported that he had no particular complaint, except 
to say that he was in Vietnam and had heard that a group of 
15 soldiers were ambushed and killed.  He had no history of 
psychiatric admission, treatment or taking any psychotropic 
medication.  As a cook in Vietnam, the veteran stated that he 
fed a group of soldiers, about 15 in number, and later on 
learned that all of them were ambushed by the enemy.  On 
mental status examination, the veteran was alert, seemingly 
hard of hearing as he leaned toward the interviewer to 
understand the questions better.  His mood was euthymic; his 
affect was appropriate.  The veteran's speech was 
spontaneous, relevant, and coherent.  He was oriented to 
place, person, and time.  Memory seemed not grossly impaired 
when relating events from past and recent matters.  Insight 
and judgment were intact.  The diagnosis was dysthymic 
disorder.  

The Board notes that the record does not provide a basis for 
establishing service connection for PTSD.  There is no 
evidence of a diagnosis of PTSD in the veteran's post-service 
treatment records.  The January 2005 VA PTSD examiner 
concluded that a diagnosis of dysthymic disorder was 
warranted and that no diagnosis of PTSD was warranted.  The 
Board accords great probative value to the January 2005 VA 
examiner's opinion, and finds it to be dispositive of the 
question of whether the veteran, in fact, suffers from PTSD.  
Clearly, the reviewing physician reached his conclusions only 
after examination of the veteran, and review of the veteran's 
service and post-service records.  Hence, the Board finds 
that the most persuasive medical evidence that specifically 
addresses the question of whether the veteran has PTSD 
militates against the claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence establishes that the veteran 
does not have PTSD, the current disability for which service 
connection is sought is not established, and thus, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claim for 
service connection for PTSD must be denied because the first 
essential criterion for a grant of service connection-
evidence of the claimed disability-has not been met.

C.  CAD

In addition to the basic legal authority governing service 
connection., the Board notes that, service connection for 
certain chronic diseases, as such cardiovascular-renal 
disease, including hypertension, will be presumed if manifest 
to a compensable degree (10 percent) within a prescribed 
period following service discharge (one year).  This 
presumption is rebuttable by contrary evidence.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Additionally, under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2007).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

During his hearing, the veteran reported that he had been 
treated for CAD since he was 48 years old, i.e., since 1992.  
He indicated that, when he had a heart attack, he was 
diagnosed as having diabetes and that he could have had 
diabetes for several years and not known it.  

While the veteran has specifically asserted his entitlement 
to secondary service connection, to give the veteran every 
consideration in connection with the claim, the Board will, 
as the RO has done, consider the claim in light of the legal 
authority governing direct and secondary service connection. 

In an October 2004 statement from his private treating 
physician, Dr. M. U. indicated that the veteran was under his 
care for Type II diabetes mellitus and listed the medications 
that he had prescribed.

Private treatment records dated from October 1995 to July 
2006 show continuing treatment for diabetes and CAD, to 
include hypertension, but offer no opinion as to the etiology 
of the veteran's CAD.  

VA outpatient treatment records dated from January 1998 to 
January 2005 reflect continuing treatment for diabetes, 
hypertension and CAD.

During a February 2005 VA diabetes mellitus examination, the 
veteran reported that he had had a myocardial infarction in 
1992, shortly before being diagnosed with Type II diabetes 
mellitus.  He had been suffering from essential hypertension 
for about seven years prior, i.e., diagnosed in the mid- to 
late 1980s.  The veteran underwent a cardiac catheterization 
and his physician opted for medical management of the 
veteran's heart disease.  Following an examination and 
laboratory tests showing elevated glucose and hemoglobin A1c, 
the diagnoses were Type II diabetes mellitus, diagnosed in 
1992 and CAD, also diagnosed in 1992.  However, the examiner 
added that the veteran's CAD is less likely than not, a 
secondary complication of diabetes, and more likely than not 
secondary to essential hypertension.

Considering the claim for service connection for CAD, to 
include as secondary to the veteran's service-connected 
diabetes mellitus, in light of the record and the governing 
legal authority, the Board finds that the claim must be 
denied.  

Initially, the Board notes that there are no clinical 
findings or diagnoses of hypertension or CAD during service 
or for many years thereafter.  The February 2005 VA examiner 
noted that the first diagnosis of hypertension was in the 
mid- to late 1980s.  Neither private nor VA treatment records 
contain a medical opinion linking hypertension or CAD to the 
veteran's service or to his service-connected diabetes 
mellitus, or show that either hypertension or CAD was 
manifested to a compensable degree within one year of service 
discharge.

The Board finds probative the opinion of the February 2005 VA 
examiner-the only medical opinion to address the question of 
a secondary relationship.  The examiner indicated that she 
had reviewed the veteran's claims file and interviewed the 
veteran about his medical history.  The examiner noted that 
the veteran reported that the onset of hypertension was in 
the mid- to late 1980s and his CAD and diabetes mellitus in 
1992.  The examiner further concluded that the veteran's CAD 
was less likely than not a secondary complication of diabetes 
mellitus, and indicated that the most likely cause of the 
veteran's CAD was his essential hypertension.  The Board 
accords great probative value to the VA examiner's comments 
and opinion, based as they were on a review of the veteran's 
claims file, a detailed review of pertinent aspects of his 
documented medical history, and a current examination, and 
considers them to be of primary importance in the disposition 
of this appeal.  See Hayes, 5 Vet. App. at 69-70 .  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion that supports a finding of 
service connection for CAD on any basis.  

D.  All Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's testimony and his and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of the claims.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.

Service connection for CAD, to include as secondary to 
service-connected diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


